Exhibit 10.21G

QLIK TECHNOLOGIES INC. 2010 OMNIBUS EQUITY INCENTIVE PLAN:

NOTICE OF EMPLOYEE STOCK UNIT AWARD

You have been granted Stock Units to be settled in shares of the common stock of
Qlik Technologies Inc. (the “Company”). Provided you are in Service, these Stock
Units become vested with respect to the number of Stock Units subject to this
award set forth in the electronic representation of the Notice of Employee Stock
Unit Award (the “Notice”) provided to you by the Company or a third party
authorized by the Company to administer its 2010 Omnibus Equity Incentive Plan
(the “Plan”) on the dates set forth in such notice. The Stock Units expire
earlier if your Service terminates earlier, as described in the Stock Unit
Terms & Conditions. Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.

You and the Company agree that these Stock Units are granted under and governed
by the terms and conditions of the Plan and the Stock Unit Terms & Conditions,
including the Appendix, which includes any applicable country-specific
provisions (together, the “Agreement”) all of which are attached to and made a
part of this document. In accepting this award and the benefits it conveys, you
are also accepting all the terms and conditions of this award as set forth in
these documents. This Notice refers to any paper copy of such notice or an
electronic representation of the Notice provided to you by the Company or a
third party authorized by the Company to administer its Plan.

You further agree to accept by email, electronic submission or any other means
requested by the Company all documents relating to the Company, the Plan or this
award and all other documents that the Company is required to deliver to its
security holders (including, without limitation, disclosures that may be
required by the U.S. Securities and Exchange Commission). You also agree that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it will notify you by email. You
acknowledge that you may incur costs in connection with electronic delivery,
including the cost of accessing the internet and printing fees, and that an
interruption of internet access may interfere with your ability to access the
documents. This consent will remain in effect until you give the Company written
notice that it should deliver paper documents.

You further agree to comply with the Company’s Securities Trading Policy when
selling shares of the Company’s common stock.

 

  QLIK TECHNOLOGIES INC.  

Name: Lars Björk

 

Title: President and Chief Executive Officer

EMPLOYEE PERFORMANCE RSU AWARD 2012



--------------------------------------------------------------------------------

QLIK TECHNOLOGIES INC. 2010 OMNIBUS EQUITY INCENTIVE PLAN:

STOCK UNIT TERMS AND CONDITIONS

 

Grant    Pursuant to the Notice of Employee Stock Unit Award (the “Notice”)
attached to these Stock Unit Terms and Conditions, and the Appendix (together,
the “Agreement”), Qlik Technologies Inc., a Delaware corporation (the
“Company”), has granted to you the right to receive the number of Stock Units
under the 2010 Omnibus Equity Incentive Plan (the “Plan”), as set forth in the
Notice. Capitalized terms used but not defined herein shall have the meanings
set forth in the Plan. Payment for Units    No payment is required for the Stock
Units that you are receiving. Vesting   

These Stock Units are subject to performance criteria as detailed in Appendix 1.
If the Compensation Committee of the Board of Directors determines that the
performance criteria have not been met by the performance measurement date as
set forth in Appendix 1, this award shall be forfeited and you shall not receive
any benefit.

 

Provided that the performance criteria have been met and that you are in
Service, the Stock Units set forth in the electronic representation of the
Notice provided to you by the Company or a third party authorized by the Company
to administer its Plan will vest according to the following schedule: 25% of the
Stock Units subject to this award will vest on each of the first, second, third
and fourth anniversary of the date of hire set forth in the Notice.

   No additional Stock Units vest after your Service has terminated for any
reason. Forfeiture   

If your Service terminates for any reason, then your Stock Units will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination. This means that any Stock Units
that have not vested under this Agreement will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

 

The Company determines when your Service terminates for this purpose.

Leaves of Absence and Part-Time Work    If you go on a leave of absence, then
the vesting schedule specified in the Notice may be adjusted in accordance with
the terms of your leave.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

2



--------------------------------------------------------------------------------

Settlement of Stock Units    Each of your Stock Units will be settled when it
vests. At the time of settlement, you will receive one share of the Company’s
common stock for each vested Stock Unit. The shares to be issued upon vesting of
the Stock Units will be issued as soon as reasonably practicable on or following
the vesting date and, unless applicable law requires otherwise, will in all
events be issued within 30 days of such vesting date. Section 409A    This
paragraph applies only if you are a U.S. taxpayer and the Company determines
that you are a “specified employee,” as defined in the regulations under
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
at the time of your “separation from service,” as defined in those regulations,
and if the Stock Units are deemed to be “nonqualified deferred compensation”
under Code Section 409A. If this paragraph applies, then any Stock Units that
otherwise would have been settled during the first six months following your
separation from service will instead be settled during the seventh month
following your separation from service, unless the settlement of those Stock
Units is exempt from Section 409A of the Code or unless the event triggering
vesting is an event other than your separation from service. Nature of Stock
Units    Your Stock Units are mere bookkeeping entries. They represent only the
Company’s unfunded and unsecured promise to issue Common Shares (or distribute
cash) on a future date. As a holder of Stock Units, you have no rights other
than the rights of a general creditor of the Company. No Voting Rights or
Dividends    Your Stock Units carry neither voting rights nor rights to cash
dividends. You have no rights as a stockholder of the Company unless and until
your Stock Units are settled by the issuance of Common Shares. Stock Units
Nontransferable    You may not sell, transfer, assign, pledge or otherwise
dispose of any Stock Units. For instance, you may not use your Stock Units as
security for a loan. Beneficiary Designation    You may dispose of your Stock
Units in a written beneficiary designation. A beneficiary designation must be
filed with the Company on the proper form. It will be recognized only if it has
been received at the Company’s headquarters before your death. If you file no
beneficiary designation or if none of your designated beneficiaries survives
you, then your estate will receive any vested Stock Units that you hold at the
time of your death.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

3



--------------------------------------------------------------------------------

Withholding Taxes    You acknowledge that, regardless of any action taken by the
Company or, if different, your employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to your participation in the Plan
and legally applicable to you (“Tax-Related Items”), is and remains your
responsibility and may exceed the amount actually withheld by the Company or the
Employer. You further acknowledge that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Stock Units, including, but not
limited to, the grant, vesting or settlement of the Stock Units, the subsequent
sale of Common Shares acquired pursuant to such settlement and the receipt of
any dividends and/or dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Stock Unit to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction between the date of grant and the date of
any relevant taxable or tax withholding event, as applicable, you acknowledge
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.   

Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items.

 

In this regard, you authorize and direct the Company and any brokerage firm
determined acceptable to the Company to sell on your behalf a whole number of
shares from those Common Shares issued to you as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items. In the event that such withholding by sale of Common Shares
is problematic under applicable tax or securities law or has materially adverse
accounting consequences, you authorize the Company or its respective agents to
satisfy the obligations with regard to all Tax-Related Items by withholding in
Common Shares to be issued upon settlement of the Stock Units.

   Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Common Shares, for tax
purposes, you are deemed to have been issued the full number of Common Shares
subject to the vested Stock Units, notwithstanding that a number of the Common
Shares are held back solely for the purpose of paying the Tax-Related Items.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

4



--------------------------------------------------------------------------------

   Finally, you agree to pay to the Company or the Employer, including through
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares or the proceeds
of the sale of Common Shares, if you fail to comply with your obligations in
connection with the Tax-Related Items. Restrictions on Resale    You agree not
to sell any Common Shares at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters prohibit a sale. This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Company may specify. Nature of
Grant    In accepting the grant, you acknowledge, understand and agree that: (1)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan; (2) the grant of the Stock
Units is voluntary and occasional and does not create any contractual or other
right to receive future grants of Stock Units, or benefits in lieu of Stock
Units, even if Stock Units have been granted in the past; (3) all decisions with
respect to future Stock Units or other grants, if any, will be at the sole
discretion of the Company; (4) the Stock Unit grant and your participation in
the Plan shall not create a right to employment or be interpreted as forming an
employment or service contract with the Company, the Employer or any Subsidiary
or Affiliate and shall not interfere with the ability of the Company, the
Employer or any Subsidiary or Affiliate of the Company, as applicable, to
terminate your Service; (5) you are voluntarily participating in the Plan; (6)
the Stock Units and the Common Shares subject to the Stock Units are not
intended to replace any pension rights or compensation; (7) the Stock Units and
the Common Shares subject to the Stock Units, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments; (8) the future value of the underlying Common
Shares is unknown, indeterminable and cannot be predicted with certainty; (9) no
claim or entitlement to compensation or damages shall arise from forfeiture of
the Stock Units resulting from the termination of your Service (for any reason
whatsoever, whether

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

5



--------------------------------------------------------------------------------

  or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and in consideration of the grant of the Stock Units to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, any of its Subsidiaries or Affiliates or the Employer,
waive your ability, if any, to bring any such claim, and release the Company,
its Subsidiaries and Affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; (10)
for purposes of the Stock Units, your Service will be considered terminated as
of the date you are no longer actively providing services to the Company or one
of its Subsidiaries or Affiliates (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, your right to vest in the Stock Unit under the Plan,
if any, will terminate as of such date and will not be extended by any notice
period (e.g., your period of Service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); as provided in the forfeiture paragraph above,
the Company shall have the exclusive discretion to determine when you are no
longer actively providing Services for purposes of your Stock Unit grant
(including whether you may still be considered to be providing services while on
a leave of absence); (11) unless otherwise provided in the Plan or by the
Company in its discretion, the Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Stock Units or any such
benefits transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with any Corporate Transaction
affecting the shares of the Company; and (12) the following provisions apply
only if you are providing services outside the United States: (a) the Stock
Units and the shares of Common Stock subject to the Stock Units are not part of
normal or expected compensation or salary for any purpose; and (b) neither the
Company, the Employer nor any Subsidiary or Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Stock Unit or of any amounts due
to you pursuant to the settlement of the Stock Units or the subsequent sale of
any Common Shares acquired upon settlement.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

6



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of your Stock Units will be adjusted
accordingly, as the Company may determine pursuant to the Plan. Effect of Merger
   If the Company is a party to a Corporate Transaction, then your Stock Units
will be subject to the applicable provision of the Plan, provided that any
action taken must either (a) preserve the exemption of your Stock Units from
Section 409A of the Code or (b) comply with Section 409A of the Code. Applicable
Law and Venue   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

For purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Pennsylvania, agree that such litigation shall be conducted in the
courts of Delaware County, Pennsylvania, or the federal courts for the United
States for the Eastern District of Pennsylvania, where this grant is made and/or
to be performed.

The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

The Plan, this Agreement and the Notice constitute the entire understanding
between you and the Company regarding this award. Any prior agreements,
commitments or negotiations concerning this award are superseded.

No Advice Regarding Grant    The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Common
Shares. You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan. Data Privacy   

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Stock Unit grant materials (“Data”) by and among,
as applicable, the Employer, the Company and its Subsidiaries and Affiliates for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.

 

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Stock Units or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

7



--------------------------------------------------------------------------------

     You understand that Data will be transferred to Morgan Stanley Smith
Barney, or such
other stock plan service provider as may be selected by the Company in the
future, which
is assisting the Company with the implementation, administration and management
of
the Plan. You understand that the recipients of the Data may be located in the
United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have
different data privacy laws and protections than your country. You understand
that if
you reside outside the United States, you may request a list with the names and
addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, Morgan Stanley Smith Barney and any
other possible recipients which may assist the Company (presently or in the
future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing,
administering and managing your participation in the Plan. You understand that
Data
will be held only as long as is necessary to implement, administer and manage
your
participation in the Plan. You understand that if you reside outside the United
States,
you may, at any time, view Data, request additional information about the
storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the
consents herein, in any case without cost, by contacting in writing your local
human
resources representative. Further, you understand that you are providing the
consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke
your consent, your employment status or Service and career with the Employer
will not
be adversely affected; the only adverse consequence of refusing or withdrawing
your
consent is that the Company would not be able to grant you Stock Units or other
equity
awards or administer or maintain such awards. Therefore, you understand that
refusing
or withdrawing your consent may affect your ability to participate in the Plan.
For more
information on the consequences of your refusal to consent or withdrawal of
consent,
you understand that you may contact your local human resources representative.
Language    If you have received this Agreement or any other document related to
the Plan translated
into a language other than English and if the meaning of the translated version
is different
than the English version, the English version will control.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

8



--------------------------------------------------------------------------------

Severability    The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable. Waiver    You acknowledge that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach of this
Agreement. Appendix    Notwithstanding any provisions in this Agreement, the
Stock Unit grant shall be subject to any special terms and conditions set forth
in the second appendix to this Agreement for your country (the “Appendix 2”).
Moreover, if you relocate to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to you, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix 2
constitutes part of this Agreement. Imposition of Other Requirements    The
Company reserves the right to impose other requirements on your participation in
the Plan, on the Stock Units and on any Common Shares acquired under the Plan,
to the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

9



--------------------------------------------------------------------------------

QLIK TECHNOLOGIES INC.

2010 Omnibus Equity Incentive Plan

APPENDIX 2

STOCK UNIT TERMS AND CONDITIONS

This Appendix includes additional country-specific terms that apply to residents
in the countries listed below. This Appendix is part of the Agreement. Unless
otherwise provided below, capitalized terms used but not defined herein shall
have the same meanings assigned to them in the Plan and the Agreement.

This Appendix also includes information of which you should be aware with
respect to your participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of June 2012. Such laws are often complex and change frequently,
and certain individual exchange control reporting requirements may apply upon
vesting of the Stock Units and/or sale of Common Shares. As a result, the
Company strongly recommends that you do not rely on the information noted herein
as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
your Stock Units vest or are settled, or you sell Common Shares acquired under
the Plan.

In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you currently are working, transfer employment after the Stock Units are
granted to you, or are considered a resident of another country for local law
purposes, the information contained herein may not be applicable to you, and the
Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to you.

AUSTRALIA

Securities Law Notification

If you acquire Common Shares pursuant to your Stock Units and you offer such
shares for sale to a person or entity resident in Australia, your offer may be
subject to disclosure requirements under Australian law. You should obtain legal
advice on your disclosure obligations prior to making any such offer.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

10



--------------------------------------------------------------------------------

BELGIUM

Tax Reporting Notification

If you are a Belgian resident, you are required to report any security or bank
account (including brokerage accounts) you maintain outside of Belgium on your
annual tax return.

CANADA

Securities Law Notification

You acknowledge and agree that you will only sell Common Shares acquired through
participation in the Plan outside of Canada through the facilities of a stock
exchange on which the Common Shares are listed. Currently, the Common Shares are
listed on the NASDAQ.

Termination of Employment

This provision replaces Section 10 of the “Nature of Grant” paragraph in the
Agreement:

In the event of your termination of Service (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), your right to vest in the Stock Units will terminate effective as of
the date that is the earlier of (1) the date you are no longer actively
providing Service or, at the discretion of the Company, (2) the date you receive
notice of termination of Service from the Employer if earlier than (1),
regardless of any notice period or period of pay in lieu of such notice required
under employment laws in the jurisdiction where you are employed or the terms of
your employment agreement, if any (including, but not limited to statutory law,
regulatory law and/or common law); as provided in the forfeiture paragraph
above, the Company shall have the exclusive discretion to determine when you are
no longer actively providing Services for purposes of your Stock Unit grant
(including whether you may still be considered to be providing services while on
a leave of absence).

The following provisions apply if you are resident in Quebec:

Language Consent

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be
provided to them in English.

Consentement relatif à la langue utilisée

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

11



--------------------------------------------------------------------------------

Data Privacy

This provision supplements the “Data Privacy” paragraph in the Agreement:

You hereby authorize the Company, the Employer and their representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
You further authorize the Company and its Subsidiaries or Affiliates to disclose
and discuss the Plan with their advisors. You further authorize the Company and
its Subsidiaries or Affiliates to record such information and to keep such
information in the your employee file.

COLOMBIA

Exchange Control Notification

Investments in assets located outside of Colombia (including Common Shares) are
subject to registration with the Central Bank (Banco de la República) if the
aggregate value of such investments is US$500,000 or more (as of December 31 of
the applicable calendar year). Further, upon the sale of any Common Shares that
you have registered with the Central Bank, you must cancel the registration by
March 31 of the following year. You may be subject to fines if you fail to
cancel such registration.

DENMARK

Stock Option Act

You acknowledge that you have received an Employer Statement in Danish.

Securities/Tax Reporting Notification

If you hold Common Shares acquired under the Plan in a brokerage account with a
broker or bank outside Denmark, you are required to inform the Danish Tax
Administration about the account. For this purpose, you must file a Form V
(Erklaering V) with the Danish Tax Administration. In the event that the
applicable broker or bank with which the account is held does not also sign the
Form V, you acknowledge that you are solely responsible for providing certain
details regarding the foreign brokerage or bank account and any Common Shares
acquired at vesting and held in such account to the Danish Tax Administration as
part of your annual income tax return. By signing the Form V, you authorize the
Danish Tax Administration to examine the account.

In addition, if you open a brokerage account (or a deposit account with a U.S.
bank) for the purpose of holding cash outside Denmark, you are required to
inform the Danish Tax Administration about this account. To do so, you must file
a Form K (Erklaering K) with the Danish Tax Administration. The Form K must be
signed both by you and by the applicable broker or bank where the account is
held. By signing the Form K, the broker/bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the account. In the event that the
applicable broker or bank with which the account is held, does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, you acknowledge that you are solely responsible for
providing certain details regarding the foreign brokerage or bank account to the
Danish Tax Administration as part of your annual income tax return. By signing
the Form K, you authorize the Danish Tax Administration to examine the account.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

12



--------------------------------------------------------------------------------

FINLAND

There are no country-specific provisions.

FRANCE

Language Consent

By accepting the grant, you confirm that you have read and understood the
documents relating to the Stock Units (the Plan and this Agreement) which were
provided to you in the English language. You accept the terms of these documents
accordingly.

Consentement relatif à la langue utilisée.

En acceptant l’attribution, vous confirmez avoir lu et compris les documents
afférents aux Droits sur des Actions (le Plan et la présente Convention) qui
vous ont été communiqués en langue anglaise. Vous en acceptez les dispositions
en connaissance de cause.

Exchange Control Notification

If you retain Common Shares outside of France or maintain a foreign bank
account, you are required to report such to the French tax authorities when
filing your annual tax return.

GERMANY

Exchange Control Notification

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. In the event that you make or receive a payment in excess
of this amount, you are responsible for obtaining the appropriate form from a
German federal bank and complying with applicable reporting requirements.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

13



--------------------------------------------------------------------------------

HONG KONG

Securities Law Notification

Warning: The Stock Units and any Common Shares issued at vesting do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company or its Subsidiaries or Affiliates. This
Agreement, the Plan and other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong, nor have the documents been reviewed by any regulatory authority
in Hong Kong. The Stock Units are intended only for the personal use of each
eligible employee of the Employer, the Company or any Subsidiary or Affiliate
and may not be distributed to any other person. If you are in any doubt about
any of the contents of this Agreement or the Plan, you should obtain independent
professional advice.

Settlement of Stock Units and Sale of Shares

If the Stock Units vest and Common Shares are issued within six months of the
date of grant, you agree that you will not dispose of such Common Shares prior
to the six-month anniversary of the date of grant.

Nature of Scheme

The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.

INDIA

Exchange Control Notification

You must repatriate all proceeds received from the sale of Common Shares and any
cash dividends to India within a reasonable time following the sale (i.e.,
within 90 days). You must maintain the foreign inward remittance certificate
received from the bank where the foreign currency is deposited in the event that
the Reserve Bank of India or the Company or the Employer requests proof of
repatriation. It is your responsibility to comply with applicable exchange
control laws in India.

JAPAN

There are no country-specific provisions.

NETHERLANDS

Insider-Trading Notification

You should be aware of the Dutch insider-trading rules, which may impact the
sale of Common Shares issued to you at settlement of the Stock Units. In
particular, you may be prohibited from effectuating certain transactions
involving Common Shares if you have inside information about the Company.

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

14



--------------------------------------------------------------------------------

Given the broad scope of the definition of inside information, certain employees
working at a Subsidiary or Affiliate in the Netherlands may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when they have such inside information.

By accepting the Stock Units and the underlying Common Shares, you acknowledge
having read and understood the notification above and acknowledge that it is
your responsibility to comply with the Dutch insider trading rules, as discussed
herein.

If you are uncertain whether the insider-trading rules apply to you, you should
consult your personal legal advisor.

RUSSIA

U.S. Transaction

Any Common Shares issued pursuant to the Stock Units shall be delivered to you
through a brokerage account in the U.S. You may hold Common Shares in your
brokerage account in the U.S.; however, in no event will shares issued to you
and/or share certificates or other instruments be delivered to you in Russia.
You are not permitted to make any public advertising or announcements regarding
the Stock Units or Common Shares in Russia, or promote these shares to other
Russian legal entities or individuals, and you are not permitted to sell or
otherwise dispose of Common Shares directly to other Russian legal entities or
individuals. You are permitted to sell Common Shares only on the NASDAQ and only
through a U.S. broker.

Securities Law Notification

These materials do not constitute advertising or an offering of securities in
Russia nor do they constitute placement of the Common Shares in Russia. The
issuance of Common Shares pursuant to the Stock Units described herein has not
and will not be registered in Russia and hence, the Common Shares described
herein may not be admitted or used for offering, placement or public circulation
in Russia.

Exchange Control Notification

You acknowledge that you must repatriate the proceeds from the sale of Common
Shares in relation to the Stock Units within a reasonably short time of receipt.
Such amounts must be initially credited to you through a foreign currency
account opened in your name at an authorized bank in Russia. After the funds are
initially received in Russia, they may be further remitted to foreign banks
subject to the following limitations: (i) the foreign account may be opened only
for individuals; (ii) the foreign account may not be used for business
activities; and (iii) you must give notice to the Russian tax authorities about
the opening/closing of each foreign account within one month of the account
opening/closing.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

15



--------------------------------------------------------------------------------

Labor Law Notification

You acknowledge that if you continue to hold Common Shares acquired under the
Plan after an involuntary termination of your Service, you will not be eligible
to receive unemployment benefits in Russia.

SINGAPORE

Securities Law Notification

The grant of the Stock Units is being made in reliance on section 273(1)(f) of
the Securities and Futures Act (Chap. 289) (“SFA”) for which it is exempt from
the prospectus and registration requirements under the SFA. The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that the Stock Units are subject to section 257 of
the SFA and you will not be able to make (i) any subsequent sale of the Common
Shares in Singapore or (ii) any offer of such subsequent sale of the Common
Shares in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA.

Director Notification Requirement

If you are a director of a Singapore Subsidiary or Affiliate, you must notify
the Singapore Subsidiary or Affiliate in writing within two days of:
(i) receiving or disposing of an interest (e.g., Stock Units, Common Shares) in
the Company or any related companies (ii) any change in a previously disclosed
interest (e.g., vesting of Stock Units, Common Shares, etc.) or (iii) becoming a
director if such an interest exists at the time. This notification requirement
also applies to an associate director and to a shadow director (i.e., an
individual who is not on the board of directors but who has sufficient control
so that the board of directors acts in accordance with the “directions and
instructions” of the individual) of a Singapore Subsidiary or Affiliate.

Insider Trading Notification

You should be aware of the Singapore insider trading rules, which may impact the
acquisition or disposal of shares or rights to Common Shares under the Plan.
Under the Singapore insider trading rules, you are prohibited from selling
Common Shares when you are in possession of information which is not generally
available and which you know or should know will have a material effect on the
price of Common Shares once such information is generally available.

SPAIN

Nature of Grant

This provision supplements the “Nature of Grant” provision in the Agreement:

By accepting the Stock Units, you consent to participation in the Plan and
acknowledge that you have received a copy of the Plan document.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

16



--------------------------------------------------------------------------------

You understand and agree that, as a condition of the grant of the Stock Units,
your termination of Service for any reason (including for the reasons listed
below) will automatically result in the forfeiture of any Stock Units that have
not vested on the date of your termination.

In particular, you understand and agree that the Stock Units will be forfeited
without entitlement to the underlying Common Shares or to any amount as
indemnification in the event of a termination of your employment prior to
vesting by reason of, including, but not limited to: resignation, disciplinary
dismissal adjudged to be with cause, disciplinary dismissal adjudged or
recognized to be without cause, individual or collective layoff on objective
grounds, whether adjudged to be with cause or adjudged or recognized to be
without cause, material modification of the terms of employment under Article 41
of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, unilateral withdrawal by the Employer, and
under Article 10.3 of Royal Decree 1382/1985.

Furthermore, you understand that the Company has unilaterally, gratuitously and
in its own discretion decided to grant Stock Units under the Plan to individuals
who may be employees of the Company or a Subsidiary or Affiliate. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any Subsidiary or Affiliate on an ongoing basis, other than as expressly set
forth in the Agreement. Consequently, you understand that the Stock Units are
granted on the assumption and condition that the Stock Units and the Common
Shares underlying the Stock Units shall not become a part of any employment or
service contract (either with the Company, the Employer or any Subsidiary or
Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, you understand that the Stock Units would not be granted to you but
for the assumptions and conditions referred to above; thus, you acknowledge and
freely accept that, should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any award of Stock Units
shall be null and void.

Securities Law Notification

No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory. This Agreement has not been
nor will it be registered with the Comisión Nacional del Mercado de Valores, and
does not constitute a public offering prospectus.

Exchange Control Notification

The acquisition of Common Shares and the sale of Common Shares must be declared
for statistical purposes to the Dirección General de Comercio e Inversiones (the
“DGCI”). Because you will not purchase or sell the Common Shares through the use
of a Spanish financial institution, you must make the declaration yourself by
filing a D-6 form with the DGCI. Generally, the D-6 form must be filed each
January while the shares are owned or to report the sale of Common Shares.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

17



--------------------------------------------------------------------------------

When receiving foreign currency payments derived from the ownership of Common
Shares (e.g., dividends or sale proceeds) exceeding €50,000, you must inform the
financial institution receiving the payment of the basis upon which such payment
is made. You will need to provide the institution with the following
information: (i) your name, address, and fiscal identification number; (ii) the
name and corporate domicile of the Company; (iii) the amount of the payment;
(iv) the currency used; (v) the country of origin; (vi) the reasons for the
payment; and (vii) any further information that may be required.

SWEDEN

There are no country-specific provisions.

UNITED ARAB EMIRATES

Securities Law Notification

The Plan is only being offered to qualified employees and is in the nature of
providing equity incentives to employees of the Company or its Subsidiary or
Affiliate in the United Arab Emirates (“UAE”). Any documents related to the
Plan, including the Plan, Plan prospectus and other grant documents (“Plan
Documents”), are intended for distribution only to such employees and must not
be delivered to, or relied on by, any other person. The securities to which this
summary relates may be illiquid and/or subject to restrictions on their resale.
You should conduct your own due diligence on the securities. If you do not
understand the contents of the Plan Documents, you should consult an authorized
financial adviser.

The relevant securities authorities have no responsibility for reviewing or
verifying any Plan Documents. UAE securities or financial/economic authorities
have not approved the Plan Documents, nor taken steps to verify the information
set out in them, and thus, are not responsible for their content.

UNITED KINGDOM

Form of Settlement

Notwithstanding any discretion in Section 9.5 of the Plan, the Stock Units will
be settled only in Common Shares. The Stock Units do not provide you with any
right to receive a cash payment.

Withholding Taxes

This provision supplements the “Withholding Taxes” paragraph in the Agreement:

You agree that, if you do not pay or the Employer or the Company does not
withhold from you the full amount of income tax that you owe at vesting and
settlement of the Stock Units, or the release or assignment of the Stock Units
for consideration, or the receipt of any other benefit in connection with the
Stock Units (the “Taxable Event”) within 90 days after the Taxable Event, or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003, then the amount of income tax that should have
been withheld shall constitute a loan owed by you to the Employer, effective 90
days after the Taxable Event. You agree that the loan will bear interest at Her
Majesty’s Revenue & Customs’ (“HMRC”) official rate and will be immediately due
and repayable by you, and the Company and/or the Employer may recover it at any
time thereafter by withholding the funds from salary, bonus or any other funds
due to you by the Employer, by withholding in Common Shares issued upon vesting
of your Stock Units or from the cash proceeds from the sale of Common Shares or
by demanding cash or a cheque from you. You also authorize the Company to delay
the issuance of any Common Shares unless and until the loan is repaid in full.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

18



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply. In the event that you are an
officer or executive director and the income tax that is due is not collected
from or paid by you within 90 days of the Taxable Event, the amount of any
uncollected income tax may constitute a benefit to you on which additional
income tax and National Insurance contributions (“NICs”) may be payable. You
will be responsible for reporting and paying any income tax and NICs due on this
additional benefit directly to the HMRC under the self-assessment regime.

Joint Election

As a condition of participation in the Plan and the vesting of the Stock Units,
you agree to accept any liability for secondary Class 1 National Insurance
contributions (the “Employer NICs”) that may be payable by the Company, the
Employer, a Subsidiary or Affiliate in connection with the Stock Units and any
event giving rise to Tax-Related Items. Without prejudice to the foregoing, you
agree to execute a joint election with the Company, the form of such joint
election (the “Joint Election”) having been approved formally by HMRC, and any
other required consent or election. You further agree to execute such other
joint elections as may be required between you and any successor to the Company,
the Employer, a Subsidiary or Affiliate. You further agree that the Company, the
Employer, a Subsidiary or Affiliate may collect the Employer NICs from you by
any of the means set forth in the “Withholding Taxes” paragraph in the
Agreement.

If you do not enter into a Joint Election prior to the vesting of the Stock
Units, you will not be entitled to vest in the Stock Units unless and until you
enter into a Joint Election, and no Common Shares will be issued to you under
the Plan, without any liability to the Company, the Employer, a Subsidiary or
Affiliate.

 

EMPLOYEE PERFORMANCE RSU AWARD 2012

 

19